Appeal by the defendant from an order of the County Court, Dutchess County (Hayes, J.), dated April 14, 2009, which, after a hearing, inter alia, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
In establishing a defendant’s appropriate risk level under the Sex Offender Registration Act (see Correction Law art 6-C), the People bear the burden of proving the facts supporting the determination by clear and convincing evidence (see Correction Law § 168-n [3]; People v Williams, 90 AD3d 880, 881 [2011]; People v Crandall, 90 AD3d 628, 629 [2011]). Here, the People satisfied their burden of adducing facts in support of the assessment of 20 points under risk factor 3 (number of victims) by *1094clear and convincing evidence. The presentence report and the case summary prepared by the Board of Examiners of Sex Offenders constituted “reliable hearsay” (Correction Law § 168-n [3]), and provided a sufficient basis for the assessment of those points (see People v Mingo, 12 NY3d 563, 573 [2009]; People v Williams, 90 AD3d at 881).
The defendant’s remaining contentions are without merit.
Accordingly, the County Court correctly designated the defendant a level three sex offender. Rivera, J.E, Chambers, Roman and Miller, JJ., concur.